Title: From George Washington to Joseph Reed, 28 May 1780
From: Washington, George
To: Reed, Joseph



Dear Sir,
Morris-Town May 28th 1780

I am much obliged to you for your favor of the 23d—Nothing could be more necessary than the aid given by your State towards supplying us with provision. I assure you every idea you can form of our distresses will fall short of the reality. There is such a combination of circumstances to exhaust the patience of the soldiery that it begins at length to be worn out—and we see in every line of the Army the most serious features of mutiny and sedition—All our departments—all our operations are at a stand—and unless a system very different from that wch for a long time prevailed be immediately adopted throughout the States our affairs must soon become desperate—beyond the possibility of recovery.

If you were on the spot my dear Sir, if you could see what difficulties surround us on every side—how unable we are to administer to the most ordinary calls of the service—you wd be convinced that these expressions are not too strong, and that we have almost ceased to hope. The Country in general is in such a state of insensibility and indifference to its interest, that I dare not flatter myself with any change for the better.
The Committee of Congress in their late address to the several States have given ajust picture of our situation. I very much doubt its making the desired impression, and if it does not I shall consider our lethargy as incurable—The present juncture is so interesting that if it does not produce corrispondent exertions, it will be a proof that motives of honor public good & even self preservation have lost their influence upon our minds—This is a decisive moment—one of the most (I will go further & say the most) important America has seen. The Court of France has made a glorious effort for our deliverance, and if we disappoint its intentions by our supineness we must become contemptible in the eyes of all Mankind; nor can we after that venture to confide that our Allies will persist in an attempt to establish what it will appear we want inclination or ability to assist them in.
Every view of our own circumstances ought to determine us to the most vigorous efforts; but there are considerations of another kind that should have equal weight—The combined fleets of France & Spain last year were greatly superior to those of the enemy—The enemy nevertheless sustained no material damage & at the close of the Campaign have given a very important blow to our Allies—This Campaign the difference between the fleets from every account I have been able to collect will be very inconsiderable—indeed it is far from clear that there will not be an equality—What are we to expect will be the case if there should be another Campaign? In all probability the advantage will be on the side of the English, and then what will become of America? We ought not to deceive ourselves. The Maratime resources of Great Britain are more substantial and real than those of France & Spain united—Her commerce is more extensive than that of both her rivals; and it is an axiom that the Nation which has the most extensive commerce will always have the most powerful Marine—Were these arguments less convincing the fact speaks for itself—her progress in the course of the last year is an incontestible proof.
It is true France in a manner created a Fleet in a very short space & this may mislead us in the judgment we form of her naval abilities. But if they bore any comparison with those of Great Britain how comes it to pass that with all the force of Spain added she has lost so much ground in so short a time, as now to have scarcely a superiority. We should

consider what was done by France as a violent and unnatural effort of the government which for want of sufficient foundation cannot continue to operate proportionable effects.
In modern Wars the longest purse must chiefly determine the event—I fear that of the enemy will be found to be so—though the Government is deeply in debt & of course poor, the nation is rich and their riches afford a fund wch will not be easily exhausted. Besides, their system of public credit is such that it is capable of greater exertions than that of any other nation—Speculatists have been a long time foretelling its downfall, but we see no Symptoms of the catastrophe being very near. I am perswaded it will at least last out the War, and then in the opinion of many of the best politicians it will be a national advantage. If the War should terminate successfully the crown will have acquired such influence & power that it may attempt any thing—and a bankruptcy will probably be made the ladder to climb to absolute authority. Administration may perhaps wish to drive matters to this issue—at any rate they will not be restrained by an apprehension of it from forcing the resources of the state. It will promote their present purposes on which their all is at stake and it may pave the way to triumph more effectually over the constitution. With this disposition I have no doubt that ample means will be found to prosecute the war with the greatest vigor.
France is in a very different position. The abilities of her present financier has done wonders—By a wise administration of the revenues aided by advantageous loans he has avoided the necessity of additional taxes. But I am well informed—if the War continues another Campaign he will be obliged to have recourse to the taxes usual in time of War which are very heavy—and which the people of France are not in condition to indure for any duration. When this necessity commences France makes war on ruinous terms; and England from her individual wealth will find much greater facility in supplying her exigencies.
Spain derives great wealth from her mines, but not so great as is generally imagined—Of late years the profit to government is essentially diminished—Commerce and industry are the best means of a Nation; both which are wanting to her—I am told her treasury is far from being so well filled as we have flattered ourselves—She [is] also much divided on the propriety of the War—there is a strong party against it—The temper of the Nation is too sluggish to admit of great exertions—and though the Courts of the two Kingdoms are closely linked together, there never has been in any of their Wars a perfect harmony of Measures, nor has it been the case in this; which has already been no small detriment to the common cause.
I mention these things to shew that the circumstances of our allies as well as our own call for peace; to obtain which we must make one

great effort this Campaign. The present instance of the friendship of the Court of France is attended with every circumstance that can render it important and agreeable; that can interest our gratitude or fire our emulation. If we do our duty we may even hope to make the campaign decisive on this Continent. But we must do our duty in earnest—or disgrace & ruin will attend us—I am sincere in declaring a full perswasion, that the succour will be fatal to us, if our measures are not adequate to the emergency.
Now my dear Sir I must observe to you, that much will depend on the State of Pensylvania—She has it in her power to contribute without comparison more to our success than any other State; in the two essential articles of flour and transportation. New York, Jersey Pensylvania and Maryland are our flour Countries: Virginia went little on this article the last Crop (& her resources are called for to the Southward)—New York by Legislative coercion has already given all she could spare for the use of the Army—Her inhabitants are left with scarcely a sufficiency for their own subsistence—Jersey from being so long the place of the armys residence is equally exhausted—Maryland has made great exertions; but she can still do something more—Delaware may contribute handsomely in proportion to her extent—But Pensylv⟨a⟩nia is our chief dependence—From every information I can obtain, she is at this time full of flour. I speak to you in the language of frankness & as a friend. I do not mean to make any insinuations unfavourable to the state. I am aware of the embarrassments the government labours under from the open opposition of one party & the underhand intrigues of another. I know that with the best dispositions to promote the public service you have been obliged to move with circumspection. But this is a time to hazard & to take a tone of energy & decision—all Parties but the disaffected will acquiesce in the necessity & give their support—The hopes & fears of the people at large may be acted upon in such a manner as to make them approve & second your views.
The matter is reduced to a point—either Pensylvania must give us all the aid we ask of her, or we can undertake nothing—we must renounce every idea of a co-operation, and must confess to our Allies that we look wholly to them for our safety—This will be a state of humiliation & littleness against which the feelings of every good American ought to revolt. Yours I am convinced will. Nor have I the least doubt that you will employ all your influence to animate the legislature & the people at large—The fate of these States hangs upon it—God grant we may be properly impressed with the consequences.
I wish the legislature could be engaged to vest the executive with Plenipotentiary pow⟨er⟩s. I should then expect every thing practicable from your abilities & Zeal. This is not a time for formality or ceremony.

The crisis in every point of view is extraordinary—& extraordinary expedients are necessary—I am decided in this opinion.
I am happy to hear that you have a prospect of complying with the requisitions of Congress for specific supplies—that the spirit of the City & State seems to revive & the warmth of party decline. These are good omens of our success—Perhaps this is the proper period to unite.
I am obliged to you for the renewal of your assurances of personal regard—my sentiments for you, you are too well acquainted with to make it necessary to tell you with how much esteem & regard I am Dr Sir Yr Most Obedt & Affe Hble Servt

Go: Washington


P.S. I felicitate you on the increase of your family. Mrs Washington does the same & begs her particular respects & congratulations to Mrs Reed—to which permit me to add mine.

